


EXHIBIT 10.1
SECOND AMENDMENT TO
ATWOOD OCEANICS, INC.
AMENDED AND RESTATED 2007 LONG-TERM INCENTIVE PLAN


WHEREAS, Atwood Oceanics, Inc., a Texas corporation (the “Company”), has
established and maintains the Atwood Oceanics, Inc. Amended and Restated 2007
Long-Term Incentive Plan (the “Plan”); and


WHEREAS, pursuant to Section 10.1 of the Plan, the Company has the right to
amend the Plan at any time by action of the Board of Directors of the Company
(the “Board”), subject to prior approval by the Company’s stockholders to the
extent such approval is determined to be required by applicable legal and/or
stock exchange requirements; and


WHEREAS, the Company desires to amend the Plan to allow for certain awards
thereunder to extend dividend equivalent rights; and


WHEREAS, this amendment is not a material modification that is subject to prior
stockholder approval;


NOW, THEREFORE, the Plan is amended as follows:
1.    Section 3.3 shall be added to the Plan, effective as of November 21, 2013,
to read as follows:
“SECTION 3.3 Dividends.
(a) Dividends and Dividend Equivalent Rights. Dividends or dividend equivalent
rights may be extended to and made part of any Award, excluding SARs and
Options, granted on or after November 21, 2013 that is denominated in Common
Stock or units of Common Stock subject to such terms, conditions and
restrictions as the Committee may establish.
(b) Extraordinary Stock and Cash Dividends. In the event of any Common Stock
distribution or extraordinary distribution, (i) the number of shares of Common
Stock reserved under this Plan and covered by outstanding Awards, (ii) the
exercise price in respect of such Awards, (iii) the appropriate value and price
determinations for such Awards, (iv) the per person limitation on Awards in
Section 4.1 hereof and (v) the kind of shares covered thereby (including shares
of another issuer) shall be adjusted as appropriate.”


Attested to by the Secretary of Atwood Oceanics, Inc. as adopted by the Board of
Directors of Atwood Oceanics, Inc. this 21st day of November, 2013.




By:     /s/Walter A. Baker            
Walter A. Baker, Vice President, General Counsel and Corporate Secretary






